Blandford, Justice.
The precise question is this : If one sues a partnership, and is non-suited, can an action be re-commenced against one of the partners individually within six months after such non-suit, so as to prevent the statute of limitations from attaching, under section 2932 of the Code ? That section enacts that, “ If a plaintiff shall be non-suited, or shall discontinue or dismiss his case, and shall re commence within six months, such renewed action shall stand on the same footing as to limitation with the original case. . . .”
We are satisfied that a suit against a partnership which has been non-suited or dismissed is not the same as an action against an individual; hence, when such suit against a partnership has been non-suited, and another.action has been instituted against an individual whom it was alleged belonged to or was a member of the firm formerly sued, *614the latter action, although commenced within six months from the dismissal of the former suit, will not prevent the bar of the statute of limitations from attaching to the cause of action, under section 2932 of the Code.
Judgment affirmed.